UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-2361


DONALD L. RAGAVAGE,

             Plaintiff - Appellant,

              v.

CITY OF WILMINGTON,

             Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Louise W. Flanagan, District Judge. (7:15-cv-00085-FL)


Submitted: May 23, 2017                                            Decided: June 5, 2017


Before GREGORY, Chief Judge, and NIEMEYER and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas A. Woodley, Megan K. Mechak, WOODLEY & MCGILLIVARY LLP,
Washington, D.C., for Appellant. Scott C. Hart, SUMRELL, SUGG, CARMICHAEL,
HICKS & HART, P.A., New Bern, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Donald Ragavage appeals the district court’s order granting summary judgment

for the Appellee on Ragavage’s 42 U.S.C. § 1983 (2012) claims based on his termination

because Ragavage was not disciplined or terminated by an official with final

policymaking authority. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Ragavage v. City of

Wilmington, No. 7:15-cv-00085-FL (E.D.N.C. Nov. 3, 2016). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2